1                                                                                JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
11   REGINO PLASCENCIA, an          )        CASE NO.: 8:19-cv-01338-DOC-DFM
     individual,                    )        (Removed from Orange County Superior
12                                  )        Court – Civil Complex Center, Case No.
                     Plaintiff,     )        30-2019-01072093-CU-BC-CJC)
13                                  )
            vs.                     )        Assigned to:      David O. Carter
14                                  )
     FCA US LLC, and DOES 1 through )        [PROPOSED] ORDER GRANTING
15   50, inclusive,                 )        STIPULATION TO REMAND
                                    )        ACTION BACK TO ORANGE
16                   Defendants.    )        COUNTY SUPERIOR COURT
                                    )
17                                           Action Filed:     May 22, 2019
                                             Trial:            None
18
19           The Court having reviewed the Parties’ Stipulation to Remand Action Back
20   to Orange County Superior Court, and good cause appearing, IT IS ORDERED
21   THAT:
22
             1.    The Parties’ Stipulation to Remand Action Back to Orange County
23
     Superior Court is approved;
24
25           2.   Central District of California Case Number: 8:19-cv-01338-DOC-
26   DFM, titled, Regino Plascencia v. FCA US LLC, et al. (the “Action”) is hereby
27   remanded to Orange County Superior Court;
28



     21083990v1                              1
1            3.   Each Party shall bear their own attorneys’ fees and costs with respect
2    to the removal and subsequent remand of this Action;
3
             4.   The Order remanding this Action shall be res judicata as to Defendant
4
     FCA US, LLC’s (“FCA US”) removal. Defendant FCA US will not remove this
5
     Action again.
6
7
8             July 18, 2019
     Dated: ________________________              ______________________________
9                                                 David O. Carter
10                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     21083990v1                               2
